DETAILED ACTION
	This action is a response to the communication received on 4/29/2022. Examiner acknowledges the amendments made to claims 13 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, that applies a unidirectional magnetic field to a flow of blood in a direction parallel or antiparallel to a direction of the flow of blood and maintaining the application of the unidirectional magnetic field to the flow of blood until a blood viscosity along the direction of the flow of blood is reduced or the turbulence in the blood flow is suppressed by a predetermined amount.
Claims 2-8 and 22 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 9, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes an annular magnet that is sized to encircle a portion of a patient’s body and generates a unidirectional magnetic in a region within the annular magnet, where the magnetic field has sufficient strength to reduce blood viscosity in the portion of the patient’s body by a predetermined amount and/or suppress turbulence in blood flow by a predetermined amount.
Claims 10-12 are dependent on allowed matter from claim 9 and are allowed. 

In regards to claim 13, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes applying a unidirectional magnetic field with a strength of 1 Tesla or greater to blood containing rouleaux and maintaining the application of the magnetic field until the rouleaux are separated.
Claims 15-19 and 21 are dependent on allowed matter from claim 13 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791